Citation Nr: 0503696	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-18 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for loss of hard 
palpate and maxillary anterior teeth.

2.  Entitlement to a compensable rating for right knee 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has verified active service 
from May 1952 to April 1956, and from January 1966 to March 
1974.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which granted service 
connection for the two disabilities at issue, rating each 
noncompensable.  In November 2004, the veteran testified at a 
Travel Board hearing before the undersigned.

The issue of entitlement to a compensable rating for right 
knee degenerative arthritis is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDING OF FACT

Throughout the appellate period the veteran's service-
connected loss of hard palpate and loss of maxillary anterior 
teeth have resulted in no loss of function; there is loss of 
less than 1/2 of the hard palate, with palatal bone loss 
restored by partial dentures; no prosthesis is needed.  


CONCLUSION OF LAW

A compensable rating is not warranted for loss of hard 
palpate and maxillary anterior teeth.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.150, Diagnostic Code 
(Code) 9912 (2004).
REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  The RO 
properly provided notice to the veteran regarding this 
"downstream" issue in a March 2003 statement of the case 
(SOC) which outlined what was needed to establish entitlement 
to the benefit sought, and what the evidence showed.  See 
VAOPGCPREC 8-2003.  

The RO has obtained the veteran's service medical records and 
post-service VA and private treatment records.  He was 
afforded two VA (fee-basis) examinations in May 2002.  All of 
VA's due process, notice, and assistance duties, including 
those mandated by the VCAA, are met.  The veteran has been 
notified of everything he needed to be notified about; he has 
had more than ample opportunity to respond; and VA has 
provided all assistance it is obligated to provide.  The 
veteran is not prejudiced by the Board proceeding with 
appellate review at this point.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Factual Background

Service medical records show that in November 1969, as a 
result of an automobile accident, the veteran fractured his 
palate and maxilla in the right parietal area.  The diagnoses 
included, in pertinent part, fractured palate (midline with 
separation) and laceration of the maxillary alveolar ridge.  

On May 2002 VA fee-basis general examination, examination of 
the veteran's mouth showed that he had plates in both the 
upper and lower jaws.  

On May 2002 VA fee-basis dental examination the veteran 
reported wearing partial dentures since 1971 when he had an 
automobile accident which resulted in a fractured palate.  As 
noted above, this accident happened in 1969.  No dental 
complaints were reported.  Temporomandibular joint 
examination revealed no complaints of pain.  Interincisal 
range of motion was from zero to 42 millimeters (mm).  
Bilateral lateral excursion was noted to be 11 mm.  The 
following missing teeth were reported:  1,2, 7 - 11, 14 - 19, 
21, 23 - 26, and 30 - 32.  There was loss of less than half 
of the hard palate, no functional loss was noted.  The 
palatal bone loss was replaced with removable partial 
dentures.  No prosthesis was needed.  The diagnosis was loss 
of less than half of the hard palate and loss of maxillary 
anterior teeth due to trauma.  

The report of September 2002 VA dental examination shows that 
the examiner opined that the veteran was currently service-
connected, noncompensably, for loss of palate.  He added that 
this was the "wrong" evaluation.  

The veteran testified before the undersigned in November 2004 
that an orthodontist had told him that, in essence, his 
disability rating was "in error."  He added that the rating 
should relate to the "maxilla part of the gums, " and that 
his condition had been corrected by dental "partials."  See 
page 3 of hearing transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's service-connected dental trauma residuals, 
"loss of less than half of hard palpate and loss of 
maxillary anterior teeth" is rated zero percent under Code 
9912.  Under Code 9912 a loss of less than one-half of the 
hard palate that is replaceable by prosthesis is rated 0 
percent.  Where the loss is not replaceable by prosthesis, a 
20 percent rating is warranted.  38 C.F.R. § 4.150.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in August 2002.  However, the disability has 
remained essentially static throughout the appeal period, and 
staged ratings are not indicated.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R.§§ 3.102, 4.3.  

Analysis

The record (specifically VA dental examination) establishes 
that the veteran has lost less than 1/2 of the hard palate; 
competent evidence establishes that a prosthesis is not 
needed; palatal bone loss is replaced by dentures.  Under the 
governing rating criteria, specifically Code 9912, such 
impairment warrants a noncompensable rating.  While a VA 
examiner has commented (in September 2002) that the 
disability is rated "wrong," there is no further 
explanation of how this is so.  The Board has reviewed other 
dental codes to see if any are more readily applicable, and 
found no such rating.  Code 9900 (for chronic osteomyelitis 
or osteoradionecrosis of the maxilla or mandible), Code 9901 
(for complete loss of the mandible), Code 9902 (for loss of 
approximately one-half of the mandible), Code 9903 (for 
nonunion of the mandible), Code 9904 (for malunion of the 
mandible) and Code 9913 (for loss of teeth due to loss of 
substance of the body of the maxilla or mandible without loss 
of continuity) all require disability here not shown.  See 38 
C.F.R. § 4.150.  Other dental and oral condition codes 
likewise do not apply, as this disability does involve the 
ramus (Codes 9906 and 9907), condyloid process (Code 9908), 
coronoid process (Code 9909), or maxilla (Codes 9914, 9915 
9916).  Id.  [The Board notes that while the September 2002 
opining dentist may be eminently qualified to assess the 
disabling effects of a disability, the determination of the 
proper rating for such disability under the governing 
schedular criteria is essentially a legal function.]

The veteran's testimony has been considered by the Board.  As 
a layperson he is competent to voice his subjective symptoms.  
However, he is not qualified to report medical findings or 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
this claim.


ORDER

A compensable rating for loss of hard palpate and maxillary 
anterior teeth is denied.


REMAND

VA progress notes, dated in September 2002 and December 2004, 
were associated with the record in January 2005, subsequent 
to the most recent (March 2003) SOC.  The records contain 
pertinent information concerning the veteran's service-
connected right knee, but have not been reviewed by the RO.  
He did not waive RO initial consideration of this evidence 
(as he did with the evidence submitted at the November 2004 
hearing).  The Board is now bound to return the record to the 
RO for initial consideration of the additional evidence.  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should re-adjudicate the matter of 
entitlement to a compensable rating for 
right knee degenerative arthritis 
(specifically including initial 
consideration of the additional evidence 
[VA medical records] received by the 
Board in January 2005 without a waiver of 
RO review).  If any follow-up development 
is deemed necessary, it should be 
completed.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental SOC (SSOC), and 
give the appellant and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review.

The purpose of this remand is to satisfy due process 
considerations (as espoused by the Federal Circuit in DAV, 
supra).  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


